DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Honjo et al US 2014/0374512.
In Re 11 Honjo teaches 
An injector system comprising (title abstract): an injector (I fig 1); a housing (26) that at least partially encloses the injector (paras 38-43); and a connector (6) that is connected to the injector and that includes a connecting area (region around 6)) via which the injector is situated in a formfitting manner at the housing (see fig 1),

wherein the connecting area includes at least one groove engaged with a protrusion of the housing (see below 6),
wherein the protrusion and the at least one groove have a rectangular profile in a longitudinal section, wherein the at least one groove extends around an entire circumference of the connector and in a direction of a longitudinal axis (see figure with above mapped shape like a rectangle over entire circumference).

Claim Rejections - 35 USC § 102 – Duplicate Rejection
Claim(s) 11 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Imafuku et al US 4,890,794.
In Re 11 Imafuku teaches 
An injector system comprising (title abstract): an injector (fig 1); a housing that at least partially encloses the injector (cols 2-5); and a connector that is connected to the injector and that includes a connecting area via which the injector is situated in a formfitting manner at the housing (see fig 1),
wherein the connecting area includes a first end (top end of figure) and a second end (bottom end of figure), the first end situated before the second end in an injection direction (down), 

wherein the protrusion and the at least one groove have a rectangular profile in a longitudinal section, wherein the at least one groove extends around an entire circumference of the connector and in a direction of a longitudinal axis (see figure with above mapped rectangle like profile geometry over entire circumference).

Claim Rejections - 35 USC § 102 – Duplicate Rejection
Claim(s) 11 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Schrade et al US 9,803,606.
In Re 11 Schrade teaches 
An injector system comprising (title abstract): an injector (1 fig 1); a housing that at least partially encloses the injector (cols 3-5); and a connector that is connected to the injector and that includes a connecting area via which the injector is situated in a formfitting manner at the housing (see fig 1),
wherein the connecting area includes a first end (top end of figure below item 25 with rectangle profile geometry)  and a second end (bottom end of figure), the first end situated before the second end in an injection direction (down), 
wherein the connecting area includes at least one groove engaged with a protrusion of the housing (see below 25),
wherein the protrusion and the at least one groove have a rectangular profile in a longitudinal section, wherein the at least one groove extends around an entire circumference 

Claim Rejections - 35 USC § 102 – Duplicate rejections
Claim(s) 9,12-16,18-21 is/are rejected under 35 U.S.C. 102 as being clearly anticipated by Hiroyuki JP 2004340208 see 3/11/21 IDS.
In Re 9,12-16,18-21 see Hiroyuki fig 20 and English translation of abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 9,12-16,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al US 2014/0374512 in view of Reiter US 2009/0301442 and Fuerst et al US 2008/0302336.
In Re 9 Honjo teaches 
An injector system comprising (title abstract): an injector (I fig 1); a housing (26) that at least partially encloses the injector (paras 38-43); and a connector (6) that is connected to the injector and that includes a connecting area (region around 6)) via which the injector is situated in a formfitting manner at the housing (see fig 1),
wherein the connecting area includes a first end (top end of figure of structure 6 shaped like an arrow fletching) and a second end (bottom end of figure of structure 6 shaped like an arrow fletching), the first end situated before the second end in an injection direction (down), wherein the connecting area includes a collar protruding radially outward and tapering in a direction from the second end toward the first end (the italic portions not verbatim claimed but provided for clarity, in that Honjo widens from second end to first end);
 wherein the connecting area (region around 6) is situated before a housing area (construed as portion of 26 below 6) of the housing in a direction corresponding to a direction from the first end to the second end such that the second end is located before the housing area. 
Honjo does not teach, although Reiter teaches widening in a direction from the first end (top) toward the second end (bottom) in a shape of a truncated cone (Christmas trees fig. 2, 63abcde). Reiter further teaches Christmas tree structures hook injector components together 
Honjo does not teach, although Fuerst teaches the housing area (construed as housing of 1, fig 1 para 31)) includes a receptacle area (construed as shoulder 12, fig 1, para 31) for accommodating a holder (“hold-down clip” 13 of hold down device “10”) of the injector system.  Fuerst further teaches hold down device holds fuel injector securely (para 31).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Fuerst’s hold down clip to Honjo’s injector to securely hold Honjo’s fuel injector.

In Re 12-13, Honjo further teaches
12. The injector system of claim 9, wherein the connecting area includes at least one protrusion engaged with a groove of the housing (see to side of 6).  
13. The injector system of claim 9, wherein the connecting area has a shape formed of an straight section in which the connecting area extends longitudinally with an approximately unchanging radial size followed by a flaring section that flares radially outward from the straight section (below 6 to flaring out of 6 above straight section).  
In Re 14,15, Honjo does not teach although Reiter teaches the connecting area, in cross-section, includes a plurality of protrusions that have a right triangle in a longitudinal section (Christmas trees fig. 2, 63abcde); a hypotenuse of the right triangle is located in front of a long perpendicular side of the right triangle in a direction from the first end of the connecting area to the second end of the connecting before the effective filing date of the invention (AIA ) to add Reiter’s Christmas trees to Honjo’s fuel injector to hook components together securely reliably.
In Re 16,18 Honjo further teaches
16. The injector system of claim 9, wherein: the holder is configured to hold the injector system at a component of an internal combustion engine; and the connecting area of the connector is situated before the housing area in a longitudinal direction (see last clause of claim 9 rejected over Honjo in view of Reiter and Fuerst).  
18. The injector system of claim 9, wherein the injector system is a fuel injector system (title abstract).  

In Re 19, claim 19 rejected in view of in re 9,18 as taught by Honjo in view of Reiter and Fuerst as described above, An internal combustion engine comprising an injector system, the injector system comprising: an injector; a housing that at least partially encloses the injector; and a connector that is connected to the injector and that includes a connecting area via which the injector is situated in a formfitting manner at the housing, wherein the connecting area includes a first end and a second end, the first end situated before the second end in an injection direction, wherein the connecting area includes a collar protruding radially outward and tapering in a direction from the first end toward the second end in a shape of a truncated cone, wherein the connecting area is situated before a housing area of the housing in a .  

Claim(s) 17,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al US 2014/0374512 in view of Reiter US 2009/0301442 and Fuerst et al US 2008/0302336 and Schmieder et al US 2013/0269646.
In Re 17, Honjo does not teach, although Schmieder teaches the housing is configured as an extrusion-coated part (para. 37).  Schmieder further teaches extrusion as a method of manufacturing injector (para. 37).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schmieder’s extrusion to Honjo to make the injector.
In Re 20, Honjo does not teach, although Schmieder teaches a common rail, wherein the injector system is situated at the common rail (17 fig 1).  Schmieder further teaches rail manifold 17 supplies fuel para 32.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schmieder’s rail to Honjo’s fuel injector to supply fuel.
In Re 21 Honjo further teaches
21. The internal combustion engine of claim 20, wherein: the holder is configured to hold the injector system at the common rail; and the connecting area of the connector is situated before the housing area in a longitudinal direction (see in re 16 above).




Claim Rejections - 35 USC § 103 – Duplicate rejections
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2004340208 see 3/11/21 IDS and Schmieder et al US 2013/0269646.
In Re 17, Hiroyuki does not teach, although Schmieder teaches the housing is configured as an extrusion-coated part (para. 37).  Schmieder further teaches extrusion as a method of manufacturing injector (para. 37).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Schmieder’s extrusion to Hiroyuki to make the injector.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. Applicant argues claims 9 and 19 amendment to incorporate tapering in a shape of a truncated cone overcome art of record, however examiner finds amended claim language reads on previously claimed “widening” and does not overcome art of record.  See claim 9 and 19 35 USC 103 rejection Honjo in view of Reiter and Fuerst as described above.  Applicant further argues claim 11 amendment “at least one groove have a rectangular profile” overcomes art of record, however examiner finds that Honjo has a groove like a rectangle.  See claim 11 rejection above under 35 USC 102 over Honjo.  Also see additional duplicate rejections of claim 11 35 USC 102 over Imafuku et al US 4,890,794 and claim 11 rejection 35 USC 102 over Schrade et al US 9,803,606 as described above.
Applicant’s arguments, with respect to 35 USC 112b have been fully considered and are persuasive.  The 35 USC 112b rejection of claims 16,21 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARL C STAUBACH/Primary Examiner, Art Unit 3747